PREWITT, Judge,
concurring.
I concur in the result. I am of the opinion that the evidence recited in the majority opinion was sufficient for the giving of MAI-CR3d 310.50, regarding voluntary intoxication. One or more members of the jury may have felt that the reprehensible behavior charged would not have occurred except for Appellant’s intoxication.
The points raised as to character in both appeals fortify my opinion that character evidence is “usually insignificant, and often misleading, in the trier of facts’ consideration of the main issues. I believe such evidence tends to confuse more than it helps.” State v. Hendrix, 699 S.W.2d 779, 781 n. 2 (Mo.App.1985). See also LaGue v. Farmers & Merchants Ins. Co., 779 S.W.2d 14, 16 (Mo.App.1989) (“the interspersing of the collateral issue of character into civil controversies carries dangerous baggage such as distraction from the main issue, and probable prejudice.”). Such evidence, however, has been long allowed, primarily in criminal matters, in Missouri and elsewhere. See 22 William A. SCHROEDER, MISSOURI PRACTICE, MISSOURI Evidence § 404.1, pp. 254-258 (1992); 29 Am.Jur.2d Evidence, § 367, p. 406 (1994).